— Judgment unanimously affirmed. Memorandum: Defendant failed to preserve his claim that the search warrant and supporting *1025affidavit are defective because the space at the top of each, intended for designation of the issuing court, was left blank (see CPL 470.05, subd 2). In any event, the error is technical and of no significance because both documents bear the signature, “H. Buswell Roberts, J.C.C.”, and the warrant further commands that the fruits of the search be brought before Buffalo City Court and states that it was dated “the 15 day of May, 1981 at Buffalo City Court”, thus substantially complying with the requirements of CPL 690.35 (subd 2, par [a]) and 690.45 (subd 1) (see, generally, People v Brown, 40 NY2d 183; People v Bowers, 92 AD2d 669,670). (Appeal from judgment of Supreme Court, Erie County, Flynn, J. — criminal possession of controlled substance, fourth degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Moule and Schnepp, JJ.